THE STATE OF SOUTH CAROLINA
                         In The Supreme Court

            The State, Respondent,

            v.

            Andrew T. Looper, Petitioner.

            Appellate Case No. 2015-001493



       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                        Appeal from Greenville County
                     Letitia H. Verdin, Circuit Court Judge


                              Opinion No. 27746
                 Heard June 15, 2017 – Filed November 8, 2017


                         AFFIRMED AS MODIFIED


            J. Falkner Wilkes and Steve W. Sumner, both of
            Greenville, for Petitioner.

            Attorney General Alan Wilson and Assistant Attorney
            General Jennifer Ellis Roberts, both of Columbia, for
            Respondent.


JUSTICE KITTREDGE: Petitioner Andrew T. Looper challenges the court of
appeals' dismissal of his appeal from an interlocutory circuit court order. We
affirm as modified, and in doing so clarify our rules regarding appealability.
                                          I.

Petitioner was charged with driving under the influence (DUI) after being pulled
over by a Greenville County Sheriff's Deputy for speeding. At a pretrial hearing
before a magistrate, Petitioner moved to suppress evidence of field sobriety tests
and breath analysis, arguing they were the fruits of an unconstitutionally prolonged
traffic stop. The magistrate granted Petitioner's motion to suppress the evidence
and dismissed the DUI charge.

The State appealed to the circuit court.1 The circuit court held the magistrate erred
in granting Petitioner's motion and reversed and remanded for further proceedings.

Thereafter, Petitioner appealed to the court of appeals, which analogized the circuit
court's order to an interlocutory order denying a motion to suppress evidence.
State v. Looper, 412 S.C. 363, 366, 772 S.E.2d 516, 517 (Ct. App. 2015). The
court of appeals therefore dismissed the appeal, finding Petitioner was not
"aggrieved" in a legal sense because he had not been convicted and sentenced. Id.
at 365–66, 772 S.E.2d at 517.

We issued a writ of certiorari to review the court of appeals' decision.

                                         II.

Petitioner now argues the court of appeals erred by concluding that, because he had
not been convicted below, he was not aggrieved and not entitled to appeal the
circuit court's decision. We disagree, and we take this opportunity to clarify our
appealability jurisprudence.




1
  An appeal from a magistrate's court is to "the circuit court of the county where
the judgment was rendered." Rule 18(a), SCRMC.
                                         A.

In South Carolina, the State may immediately appeal an interlocutory order
"granting the suppression of evidence which significantly impairs the prosecution
of a criminal case." State v. McKnight, 287 S.C. 167, 168, 337 S.E.2d 208, 209
(1985); see S.C. Code Ann. § 14-3-330(2)(a) (2017) (giving the Court appellate
jurisdiction to review an intermediate order that "in effect determines the action
and prevents a judgment from which an appeal might be taken or discontinues the
action"). In contrast, typically "a criminal defendant may not appeal 'except from
the final sentence imposed by the court.'" State v. Gregorie, 339 S.C. 2, 3, 528
S.E.2d 77, 78 (2000) (quoting State v. Timmons, 68 S.C. 258, 259, 47 S.E. 140,
141 (1904)); see also State v. Miller, 289 S.C. 426, 426, 346 S.E.2d 705, 705
(1986) ("In South Carolina, a criminal defendant may not appeal until sentence has
been imposed.").

In Gregorie, we held that once an appeal has been taken to the circuit court and
"that court renders its final judgment, the right to further appellate review is
controlled by statute: Any aggrieved party may appeal the circuit court's final
judgment." 339 S.C. at 4, 528 S.E.2d at 78; see S.C. Code Ann. § 18-1-30 (2014)
("Any party aggrieved may appeal in the cases prescribed in this title."); id. § 18-9-
10 (2014) (providing for appeals to this Court or the court of appeals in cases that
are appealed pursuant to section 14-3-330).

"'[A]n aggrieved party is one who is injured in a legal sense or has suffered an
injury to person or property.'" State v. Rearick, 417 S.C. 391, 398 n.9, 790 S.E.2d
192, 196 n.9 (2016) (alteration in original) (quoting State v. Cox, 328 S.C. 371,
373, 492 S.E.2d 399, 400 (Ct. App. 1997)), cert. denied, 137 S. Ct. 1582 (2017).
"A final judgment disposes of the whole subject matter of the action or terminates
the particular proceeding or action, leaving nothing to be done but to enforce by
execution what has been determined." Charlotte-Mecklenburg Hosp. Auth. v. S.C.
Dep't of Health & Envtl. Control, 387 S.C. 265, 267, 692 S.E.2d 894, 895 (2010).

                                         B.

Relying on Gregorie, Petitioner contends that once the appellate process was
properly begun by the State, it could be continued by any party that received an
adverse decision from the reviewing court. Therefore, because the circuit court
ruled against him, Petitioner argues he was entitled to an immediate appeal.
While the result in Gregorie is correct, the language in the opinion can be parsed in
a manner that is at odds with our well-established appealability rules. That
language, which Petitioner understandably focuses on, suggests that the test for
appealability is "whether the party bringing the appeal is aggrieved." Gregorie,
339 S.C. at 4, 528 S.E.2d at 78. We acknowledge that this language may be read
to suggest that being aggrieved is the only requirement to appeal from a circuit
court's order. However, understood in context, we do not view Gregorie as a
departure from the general requirements for appealability: being aggrieved by a
final judgment. This is so because Gregorie had been convicted and sentenced, and
under the facts and procedural posture of that case, any retrial was barred by
double jeopardy as a matter of law, rendering the order of the circuit court
effectively a final judgment by which Gregorie was unquestionably aggrieved. See
id. at 3–4, 528 S.E.2d at 78. Thus, the twin pillars of appealability, aggrieved and
a final judgment, were present.

Here, in contrast, as the court of appeals noted, Petitioner has not been convicted
and sentenced. See Looper, 412 S.C. at 365, 772 S.E.2d at 517. We, of course,
take no exception to the notion that Petitioner was adversely impacted by the
circuit court's order remanding the case for trial, but he was not aggrieved in a
legal sense. Cf. Shields v. Martin Marietta Corp., 303 S.C. 469, 470, 402 S.E.2d
482, 483 (1991) ("Avoidance of trial is not a 'substantial right' entitling a party to
immediate appeal of an interlocutory order."). Moreover, because the circuit
court's order did not purport to determine Petitioner's guilt or impose any sentence
on him, it was not a final judgment. Cf. State v. Isaac, 405 S.C. 177, 182–83, 187,
747 S.E.2d 677, 679–80, 682 (2013) (construing the denial of an immunity request
pursuant to the Protection of Persons and Property Act and dismissing an appeal on
the basis that "an order denying a request for immunity is not a final order in the
case" and recognizing that "[t]his Court has held that, generally, a criminal
defendant may not appeal until sentence is imposed" (emphasis removed)).

Relying on selected language in Gregorie, Petitioner additionally advances section
18-1-30 of the South Carolina Code as a standalone basis in support of his
purported right to appeal the circuit court's order.2 Section 18-1-30 provides, "Any
party aggrieved may appeal in the cases prescribed in this title." S.C. Code Ann.

2
  See Gregorie, 339 S.C. at 4, 528 S.E.2d at 78 ("Once th[e] [circuit] court renders
its final judgment, the right to further appellate review is controlled by statute: Any
aggrieved party may appeal the circuit court's final judgment.").
§ 18-1-30. However, this statute cannot be construed in isolation to permit an
appeal as a matter of right on the sole basis of being aggrieved. Indeed, this is self-
evident from the statute's reference to "the cases prescribed in this title." Id.
Elsewhere in title 18, section 18-1-10 expressly references "the mode [of reviewing
a judgment or order] prescribed for particular matters in Titles 14, 15, and 17 [of
the South Carolina Code]." Id. § 18-1-10 (2014). And section 18-9-10 specifically
refers to appeals brought pursuant to section 14-3-330. Id. § 18-9-10. Naturally,
then, courts frequently turn to section 14-3-330 in analyzing whether an
interlocutory order may be appealed.3 See, e.g., Brown v. County of Berkeley, 366
S.C. 354, 361–62, 622 S.E.2d 533, 537–38 (2005) (reviewing the denial of a
motion to dismiss and finding it not immediately appealable).

Whether based on statute or case law, the overarching point remains—absent the
presence of an exception to the final judgment rule, appealability is determined by
a final judgment and an aggrieved party. See also Rule 201, SCACR ("Appeal
may be taken, as provided by law, from any final judgment, appealable order[,] or
decision. . . . Only a party aggrieved by an order, judgment, sentence[,] or decision
may appeal."). As noted, in the criminal context, a judgment is final when
sentence is imposed. See, e.g., Gregorie, 339 S.C. at 4, 528 S.E.2d at 78. As
Petitioner has not been convicted and sentenced, there has been no final judgment,
and as no exception to the requirement of a final judgment is applicable under the
facts of this case, Petitioner's appeal is premature and must be dismissed.

                                          III.

To the extent Gregorie may be read to imply that any party aggrieved by an order
of the circuit court is entitled to appeal, it is hereby modified. We reiterate that a
party may appeal from a decision not amounting to a final judgment only where
provided by statute. See Ex parte Wilson, 367 S.C. 7, 13, 625 S.E.2d 205, 208
(2005) ("Absent some specialized statute, the immediate appealability of an
interlocutory or intermediate order depends on whether the order falls within
[section] 14-3-330."). We therefore affirm as modified the court of appeals'
dismissal of Petitioner's appeal.4

3
  Petitioner makes no argument that section 14-3-330 authorizes his appeal from
the order of the circuit court.
4
 If Petitioner is convicted and sentenced in the magistrate's court, he may then
challenge on appeal the circuit court's reversal of the magistrate's order suppressing
AFFIRMED AS MODIFIED.

BEATTY, C.J., HEARN, FEW and JAMES, JJ., concur




evidence and dismissing the charge.